Title: To Benjamin Franklin from Alexander Gillon, 14 October 1781
From: Gillon, Alexander
To: Franklin, Benjamin


Corunna the 14th October 1781
I had the Honour of addressing Your Excellency the 30th. Past since when we have refitted our Ship as well as the conveniencies of this Port & Circumstances would admit, & have now our Supplies on board paid for, by part of the State of South Carolina’s effects on board, & the Ballance in Your Accepted Bills which I was happy enough to pass notwithstanding the drawers violence, your Acceptance being far Superior to every malicious Report. I have also Remitted to Holland & Paris all the Residue of those Bills I received from Major Jackson being for the Ten Thousand Pounds Sterling Specified in my Contract with Lieut: Colonell Laurens, & which are now all dispos’d of to pay such of the debts of the State of South Carolina as was most pressing, thus I trust Your Excellency cannot listen to any request of Mr Jackson thereon, the State has been led to a heavy expence by his conduct to me, for else we should have been in America long  since the State will deem those Bills her property, they were expended for her Service, conformable to my Orders, thus in the Name of the State of South Carolina I must crave You to cause no impediment to the payment of all the Bills I received as above, because I humbly presume Congress & the State will Adjust that matter much better than it can be discussd in Europe, & it is to that Tribunal I am now hastening to Account for a Three years absence, I promised Your Excellency a Relation of those Gentlemen’s Conduct here, & since onboard, I can perform it in no better manner than by Inclosing You a Copy of part of my last Letter to His Excellcy. John Jay Esqr, since when I have been on shore attending to the Ships business, as often as the Service required it, but have heard nothing of the Lieut: Coll. Searle of the Militia, more than that he returns to France in the Ariel, tho’ he was so Polite on his going on Shore as to assure me I should hear from him. All their efforts to retard or delay our refitting, have proved Abortive, as most on board now are convinced that their Reports were Erroneous, & behold them in their proper light, I deemed it my duty to say very little on this matter in a strange Country, knowing there is a probability of our meeting in America, should those two Gentlemen ever get there, Mr. Van Hasselt, Le Roy, Waterhouse & Brailsford, are on board & go with me. Capt: Jackson of the 1st Regt. of So. Carolina Infantry Mr. Trumbull, Mr. Boadely, & Young Mr. Adams (forced away by Capt: Jackson) are gone to Bilboa in the Cicero privateer Capt: Hill. My first Lieutenant & his Brother, & 5 or 6 American Volunteers I had onboard are the only who left us of the Americans, but we have dismiss’d about twenty troublesome Lads of different Nations, & as we now all pull together, I trust we Shall do better than whilst we had such troublesome Company on board— Captain Joyner requests his Respects to Your Excellency, please offer mine to Your Grandson, and believe me with all due Respect and Esteem Your Excellency’s Most Obedient & most humble Servant
A. GillonCommodore of the Navyof the State of South Carolina
His Excellency B. Franklin Esqr., Passé
